Exhibit 10.5

Gores Holdings, Inc.

9800 Wilshire Blvd.

Beverly Hills, CA 90212

August 13, 2015

The Gores Group, LLC

9800 Wilshire Blvd.

Beverly Hills, CA 90212

Re: Administrative Services Agreement

Gentlemen:

This letter will confirm our agreement that, commencing on the date the
securities of Gores Holdings, Inc. (the “Company”) are first listed on the
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the Securities and Exchange Commission
(the “Registration Statement”) and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”), The Gores
Group, LLC (“The Gores Group”), an affiliate of our sponsor, Gores Sponsor LLC,
shall make available to the Company, at 9800 Wilshire Blvd., Beverly Hills, CA
90212 (or any successor location), certain office space, utilities, and general
office, receptionist and secretarial support as may be reasonably required by
the Company. In exchange therefor, the Company shall pay The Gores Group the sum
of $10,000 per month on the Listing Date and continuing monthly thereafter and
will be entitled to be reimbursed for any out-of-pocket expenses until the
Termination Date.

The Gores Group hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.



--------------------------------------------------------------------------------

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Very truly yours,

 

GORES HOLDINGS, INC.

By:   /s/ Kyle Wheeler  

Name: Kyle Wheeler

Title: President, Chief Financial Officer and Secretary

 

AGREED TO AND ACCEPTED BY:

 

THE GORES GROUP, LLC

By:   /s/ Alec Gores  

Name: Alec Gores

Title: Authorized Signatory

[Signature Page to Administrative Agreement]